—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [1]). Contrary to the contention of the People, defendant has preserved for our review his challenge to the severity of his sentence. Because Supreme Court did not advise defendant of the potential periods of incarceration, including the potential period of postrelease supervision, the waiver by defendant of *986the right to appeal does not encompass his challenge to the severity of the sentence (see, People v Cormack, 269 AD2d 815; People v Wynn, 262 AD2d 1052; cf., People v Lococo, 92 NY2d 825, 827). We conclude, however, that the five-year period of postrelease supervision imposed by the court is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Attempted Burglary, 1st Degree.) Present — Green, J. P., Hayes, Wisner and Hurlbutt, JJ.